t c memo united_states tax_court sean richards petitioner v commissioner of internal revenue respondent docket no filed date sean richards for himself michael r fiore for respondent memorandum opinion gustafson judge the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner sean richards pursuant to sec_6213 the matter is currently before the court on a motion for summary_judgment filed pursuant to rule by respondent the commissioner of the irs the issues for decision are whether mr richards is liable for the additional tax on early distributions from qualified_retirement_plans pursuant to sec_72 we hold that he is whether he is entitled to education credits against tax for qualified_tuition_and_related_expenses pursuant to sec_25a we hold that he is not and whether we have jurisdiction over his claim that i never received any of the funds that the irs claims they sent me we hold that we do not we will grant summary_judgment in the commissioner’s favor background the following facts are derived from the pleadings or have been asserted and supported by the irs and mr richards has not disputed them mr richards’s transactions in mr richards received a retirement distribution of dollar_figure from a qualified_retirement_plan at that time mr richards had not yet reached the age of unless otherwise indicated all section references are to the internal_revenue_code_of_1986 u s c and all rule references are to the tax_court rules_of_practice and procedure our record does not show whether mr richards made any education expenditures in mr richards’s tax_return for mr richards timely filed a form_1040 u s individual_income_tax_return to his return he attached a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc which had been sent to him by the payor of the dollar_figure distribution a code on the form 1099-r indicated that the payment mr richards received was an early distribution with no known exception from taxation on his return mr richards reported the dollar_figure retirement distribution as income but did not report any liability for the additional tax for premature distributions to his return mr richards also attached a form_8863 education credits american opportunity hope_and_lifetime_learning_credits on which he reported qualified expenses of dollar_figure and claimed in addition to a refundable_credit not at issue a nonrefundable education credit of dollar_figure on his return mr richards claimed an overpayment of dollar_figure that he requested be refunded to him administrative proceedings when the irs processed mr richards’s return it corrected mathematical errors assessed the resulting tax greater than mr richards had reported and thereby reduced the overpayment to dollar_figure rather than refunding that overpayment to mr richards the irs applied it to satisfy mr richards’s non- irs debt mr richards’s filings in this case suggest that this debt was for child_support thereafter the irs examined mr richards’s return it determined that mr richards was liable for the additional tax on premature retirement distributions the irs also determined that mr richards’s educational_institution did not verify the amount claimed on his tax_return on form s 1098-t tuitions sic statement consequently the irs recalculated his liability and issued a notice_of_deficiency to him on date court proceedings mr richards then timely filed his petition on date asking this court to redetermine that deficiency as the explanation of mr richards’s disagreement with the irs the petition stated in its entirety i feel i filed an honest tax_return to the best of my ability and i never received any of the funds that the irs claims they sent me at the time he filed his petition mr richards was incarcerated and resided in massachusetts this case was scheduled to be tried at the court’s trial session beginning date in boston massachusetts the commissioner attempted to prepare for trial on date the commissioner mailed a branerton_letter to mr richards requesting documentation to support mr richards’s claim that his dollar_figure retirement distribution should not be subject_to the tax on a premature_distribution see 61_tc_691 in addition the letter requested documentation supporting the education credits mr richards claimed on his return mr richards did not respond on date the commissioner filed a motion to dismiss this case for failure to properly prosecute alleging that mr richards had been unresponsive and uncooperative in pretrial preparation and mr richards responded we denied the commissioner’s motion by order of date stating-- mr richards is incarcerated on the one hand this understandably impedes his ability to participate in this litigation and the court wishes to take that into account as appropriate on the other hand an incarcerated person is not entitled to forestall indefinitely the determination of his tax liability--and mr richards’s response makes no suggestion that his ability or inclination to participate in this litigation is likely to improve any time soon however since this case has not been previously continued we will remove it from the upcoming trial calendar beginning date in order to facilitate if possible a decision of this case on its actual merits it appears likely that the case can be disposed of by summary_judgment under rule and if the irs agrees it can file a motion for summary_judgment thereby putting on mr richards the duty and responsibility to respond with particularity the commissioner filed a motion for summary_judgment on date setting out the facts recounted above on date we ordered as follows on date respondent the irs filed a motion for summary_judgment the irs’s motion asserts that no trial is necessary in this case because the irs says no relevant facts are in dispute the motion contends that on the basis of the undisputed facts the case can be decided in the irs’s favor the court will order petitioner sean richards to file a response to the irs’s motion if mr richards disagrees with the facts set out in the irs’s motion then his response should point out the specific facts in dispute if he disagrees with the irs’s argument as to the law then his response should also set out his position on the disputed legal issues q as that the court has prepared on the subject what is a motion for summary_judgment how should i respond to one are printed on the page attached to this order mr richards should note that tax_court rule d provides if the adverse_party ie mr richards does not so respond to a motion for summary_judgment then a decision if appropriate may be entered against such party --ie against mr richards to resolve the irs’s motion for summary_judgment it is ordered that no later than date mr richards shall file with the court and serve on the irs a response to the irs’s motion for summary_judgment as of this date nine months has elapsed since we issued our order but mr richards has made no responsive filing discussion i standard for summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant summary_judgment where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law the moving party here the commissioner bears the burden of showing that no genuine dispute as to any material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party here mr richards 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party ie mr richards is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 however the non-moving party may not sit on his hands he is required by rule d to set forth specific facts showing that there is a genuine dispute for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party despite having this requirement called to his attention mr richards failed to make any response to the irs’s motion for summary_judgment as a general_rule a petitioner like mr richards bears the burden_of_proof at his trial in a deficiency case see rule a the supreme court has held that where the party who does not have the burden_of_proof the commissioner has attempted discovery but the party with the burden_of_proof mr richards has not responded with evidence sufficient to carry his burden_of_proof summary_judgment may be granted in favor of the party who shows that discovery yielded no evidence 477_us_317 ii additional tax on premature distributions sec_72 imposes a additional tax on any distribution from a qualified_retirement_plan unless that distribution satisfies one of the statutory exceptions in sec_72 mr richards does not dispute that the payor plans were qualified_retirement_plans see sec_4974 since he received the distribution before age he is not eligible for the first and most common of those exceptions see sec_72 and he does not show his eligibility for nor does he even invoke any of the other exceptions see sec_72 ii - viii he is therefore liable for the additional tax iii education credits sec_25a allows several different education credits against tax for qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year see sec_25a c i a sec_25a defines the term qualified_tuition_and_related_expenses to include tuition and fees for the taxpayer his spouse or his dependent at an eligible_educational_institution for courses of instruction of such individual at such institution mr richards did not substantiate the payment of such expenses during the irs’s examination nor during the commissioner’s attempts at pretrial discovery nor in response to the commissioner’s motion for summary_judgment he is therefore not entitled to the education credits in dispute iv lack of refund jurisdiction as is noted above mr richards’s petition complains that i never received any of the funds that the irs claims they sent me because the irs evidently applied those amounts to pay for child_support to the extent he asks us to adjudicate his right to a refund he did not receive we lack jurisdiction to do so first sec_6402 provides that t he amount of any overpayment to be refunded shall be reduced by the amount of any past-due_support emphasis added see also u s c sec_664 and sec_6402 provides that n o court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review a reduction authorized by subsection c this bars us from reviewing the reduction of mr richards’s overpayment to pay his child-support debt second we lack refund jurisdiction altogether under the tax litigation regime congress created the tax court’s principal jurisdiction is over so-called deficiency cases that are brought pursuant to sec_6213 before tax is assessed congress has not given us an equivalent jurisdiction over refund suits as we stated in 138_tc_348 congress has indeed established a detailed refund scheme that subjects complaining taxpayers to various requirements before they can bring suit 553_us_1 in post-payment circumstances a taxpayer seeking a refund of taxes erroneously or unlawfully assessed or collected may bring an action against the government either in united_states district_court see u s c sec_1346 or in the united_states court of federal claims see id sec_1346 sec_1491 clintwood elkhorn u s pincite alterations in original to the extent mr richards seeks a refund of the overpayment applied to pay his child-support debt we cannot grant him relief v failure to respond the foregoing discussion resolves this case on its merits in the alternative we would reach the same outcome by dismissing the case on our own motion for mr richards’s failure to comply with our order of date directing him to file a response to the commissioner’s motion for summary_judgment as we advised him in that order tax_court rule d provides if the adverse_party ie mr richards does not so respond to a motion for summary_judgment then a decision if appropriate may be entered against such party -- ie against mr richards in addition rule default and dismissal provides a default if any party has failed to plead or otherwise proceed as provided by these rules or as required by the court then such party may be held in default by the court either on motion of another party or on the initiative of the court thereafter the court may enter a decision against the defaulting party upon such terms and conditions as the court may deem proper b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court the court may dismiss a case at any time and enter a decision against the petitioner notwithstanding the commissioner’s allegations of non-cooperation the court showed leniency to mr richards by denying the commissioner’s motion to dismiss and gave mr richards an opportunity to litigate the merits of his case explaining to him the nature of the commissioner’s motion for summary_judgment and the proper manner for responding to the motion mr richards made no filing in response to the court’s order this circumstance warrants dismissal of the case for failure to comply with the court’s order conclusion the commissioner is entitled to summary_judgment to reflect the foregoing an appropriate order and decision will be entered
